DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-3 are withdrawn.
Claims 4-10 are addressed on the merits herein.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a tensioner, classified in E04F14/02022.  Claims 1-3 are drawn to Fig. 14A-14D.
II. Claims 4-10, drawn to a tile leveling device, classified in E04F21/1187.  Claims 4-10 are drawn to Fig. 12A-12B.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are either not capable of use together 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions contain patentably distinct features that would require a different search strategy or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) including different text searches and/or the prior art applicable to one Invention would not likely be applicable to another Invention.  This is a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with S. Thorpe on 11/22/21 a provisional election was made without traverse to prosecute the invention of Invention II, claims 4-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7, claim 7 recites, “the base triangles” in line 1.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the two base triangles” and will be interpreted as such.  
Re claim 8, claim 8 recites, “the flattened outer vertices and strut outer edges” in line 1-2.  There is insufficient antecedent basis for these limitations in the claims, as claim 8 is dependent on claim 6.  It appears this language is intended to depend from claim 7, and refer to “the flattened outer vertices and outer edges of the two struts” and will be interpreted as such.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Abidov et al (“Abidov”) (US 9,970,203).
Re claim 4, Abidov discloses a tile leveling device (Fig. 3A-3B 11) comprising: 
a tower (11) comprising a cross piece (12) and two struts (at 16 and 16) that extend in a distal direction (Fig. 3A) along a first axis (vertically) from the cross piece (12); 
a device base (13) connected to the two struts (at 15 and 16) at a base intersection (between the struts at 15 and 16, and 13) and extending along a traverse axis (horizontally) from the two struts (at 15 and 16), the device base (13) comprising two base triangles (at 22 and at 23) each with opposing inner triangle sides (the sides of the triangles in the examiner comments) along a cross axis (Fig. 3A), outer triangle vertices (the points of the triangles in the examiner comments) along the cross axis (horizontally), the two base triangles (see examiner comments) connected by a base bar (see examiner comments) along the cross axis (horizontally), wherein each strut (at 15 and 16) comprises a notch (21) along a break line (at the intersection between the strut and 13) at an outer intersection (Fig. 3A, as Fig. 3A shows 21 extending along the entire length and along each strut): and 

Re claim 5, Abidov discloses the tile leveling device of claim 4, wherein the break line (between 13 and each of the struts at 15 and 16) is disposed an offset distance (Fig. 3A) in the distal direction (Fig. 3A) along the first axis (vertically, as 21 is disposed above the top surface of 13) from the leveling stage (13).
Re claim 6, Abidov discloses the tile leveling device of claim 4, wherein each strut (at 15 and 16) further comprises a break area (any area is a break area, especially at the bottom of each strut) positioned with a break area distal edge (proximate 21) along the break line (at the intersection of the bottom of 15 and 16) and the break area (as any area is a break area) is a rectangle (as any rectangular area proximate 21 is a break area) and extends in the range of 3-20 millimeters in a proximal direction (any area extending 3-20mm in the proximal direction proximate 21 is a rectangular break area).
Re claim 7, Abidov discloses the tile leveling device of claim 6, wherein the base triangles (see examiner comments) comprise flattened outer vertices (left and right sides of 13 In Fig. 3A, particularly near the actual arrow to 13).
Re claim 8,
Re claim 9, Abidov discloses the tile leveling device of claim 4, further comprising a break ridge (below 21, and between 24/25) that extends in the proximal direction (Fig. 3A) from the device base (13), wherein the break line (along 21) is along a proximal side (Fig. 1) of the break ridge (below 21, but between 24 and 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abidov et al (“Abidov”) (US 9,970,203).
Re claim 10, Abidov discloses the tile leveling device of claim 4, but fails to disclose wherein the base bar has a width in the range of 5 to 25 mm along a traverse axis.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tile leveling device of In re Rose, 105 USPQ 237 (CCPA 1955). 

Examiner Comments

    PNG
    media_image1.png
    426
    461
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635